04/06/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                     Case Number: PR 06-0422


                                      PR 06-0422                                 RILED
                                                                                APR 0 6 2021
                                                                            F3     n    reenwood
                                                                          Clork ar :F..,.,prerne
IN THE MATTER OF THE PETITION OF                                          O RIYEiltnnta"         Court

HOLLEY A. W. METZGER



      Holley A. W. Metzger has petitioned the Court to waive the three-year test
requirement for the Multistate Professional Responsibility Examination (MPRE) for
purposes of applying for admission by motion to the State Bar of Montana. By rule,
applicants for admission by motion must provide evidence of the requisite score on an
MPRE taken "within three years preceding the date ofthe application for admission." Rule
IV.A.3, Rules of Admission. Metzger passed the MPRE in 2015 when seeking admission
to the practice of law in the State of North Carolina, where Metzger was admitted.
According to the petition, Metzger has practiced for over five years and has "never been
the subject of any ethical or disciplinary actions." Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Holley A. W. Metzger to waive the
three-year test requirernent for the MPRE for purposes of a current application for
admission by motion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
       DATED this -6 —day of April, 2021.




                                                          Chief Justice
6;L
  :z
       00e
             fee
      Justices
               ._